KRUEGER, Judge.
This is an appeal from an order of the County Court of Brown County remanding the relator to the custody of the sheriff of said county. Relator was convicted upon an information charging her with selling whisky in local option territory. The complaint seems to be in due form and the jury, who heard the evidence and received the law from the court in his charge, found her guilty and assessed her punishment at a fine of $100.00 and judgment was entered accordingly. After the judgment became final the clerk of said court issued a capias pro fine and placed it in the hands of the sheriff of Brown County who by virtue of said writ took relator into custody and confined her in the county jail and from which she is seeking to be released by writ of habeas corpus. This court has consistently followed the rule that when the facts in any case attempted to be brought here on habeas corpus show that the controversy could have been brought here in the regular channels on appeal, the court will decline to dispose of the same by habeas corpus.
Therefore the judgment of the trial court remanding relator to the custody of the sheriff until such time as the judgment of conviction shall have been satsfied is in all things affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.